Case 3:20-cv-00667-TAD-KLH Document 2 Filed 05/27/20 Page 1 of 2 PageID #: 11



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

                              )
 DR. TALBOT'S PHARMACEUTICALS )
 FAMILY PRODUCTS LLC          )
                              )
            Plaintiffs,       )
                                Civil Action No.: 3:20-cv-00667-TAD-KLH
                              )
       v.                     )
 SKANDA GROUP OF INDUSTRIES, )
                                JURY TRIAL DEMANDED
 LLC                          )
                              )
            Defendants.       )
                              )
                              )

      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(i)

       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), the Plaintiff, Dr. Talbot’s Pharmaceuticals Family

Products, LLC (Plaintiff), and its counsel hereby give notice that the above-captioned action is

voluntarily dismissed without prejudice against Defendant, Skanda Group Industries, LLC

(Defendant).

       Nothing within this present dismissal shall be deemed to apply to Plaintiff’s rights with

respect to any other party.

       Date: 27st day of May, 2020.         Respectfully submitted,

                                            By: /s/ Joe D. Guerriero
                                              Joe D. Guerriero, Esq.
                                              Louisiana State Bar No. 06391
                                              3030 Aurora Ave., 2nd Floor
                                              Monroe, Louisiana 71201
                                              Telephone: (318) 338-3603
                                              Facsimile: (318) 388-5892
                                              Email: joed@nuby.com
                                              Counsel for Plaintiff, Talbot’s
                                              Pharmaceuticals Family Products,
                                              LLC
Case 3:20-cv-00667-TAD-KLH Document 2 Filed 05/27/20 Page 2 of 2 PageID #: 12



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 27, 2020 I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, which will send notice of

electronic filing to all parties and counsel who are filing users.

                                        /s/ Joe D. Guerriero
                                       Joe D. Guerriero, Esq.
